Exhibit 10.2.a

2008 DECLARATION OF AMENDMENT TO

BB&T CORPORATION

1995 OMNIBUS STOCK INCENTIVE PLAN

THIS 2008 DECLARATION OF AMENDMENT to the BB&T Corporation 1995 Omnibus Stock
Incentive Plan, as amended and restated (the “Plan”) is executed on the 28th day
of October, 2008, by BB&T CORPORATION (the “Corporation”).

RECITALS:

It is deemed advisable to amend the Plan in order to change the definition of
Date of Exercise, to clarify the definition of Retirement under the Plan, and to
add a reference to evidence of stock ownership in addition to certificates.

NOW, THEREFORE, IT IS DECLARED, that, by action of the Board of Directors of
BB&T Corporation on the 28th day of October, 2008, the Plan is amended as
follows, effective October 28, 2008 (all references to “Southern National
Corporation” in the Plan are now “BB&T Corporation”, and all references to “SNC”
are now “BB&T”):

1. By deleting Section 1.07 of the Plan in its entirety and inserting the
following in lieu thereof:

“1.07. Date of Exercise means (i) (aa) with respect to the exercise of an Option
in which shares of BB&T Common Stock relating to such Option are sold in the
market, the date, after the optionee delivers an exercise notice to BB&T
Corporation or its designee specifying the number of shares in respect of which
the Option is being exercised and such other representations and agreements as
may be required by BB&T Corporation or its designee, that the shares of BB&T
Common Stock relating to such Option are sold in the market; and (bb) with
respect to all other Option exercises, the date notice of exercise is received
by BB&T Corporation or its designee; provided, however, if such notice is
received by BB&T Corporation or its designee after the market closes on such day
of receipt, the Date of Exercise means the next trading day of the BB&T Common
Stock; and (ii) with respect to an SAR, the date that the notice of exercise is
received by BB&T Corporation or its designee; provided, however, if such notice
is received by BB&T Corporation or its designee after the market closes on such
day of receipt, the Date of Exercise means the next trading day of the BB&T
Common Stock.”



--------------------------------------------------------------------------------

2. By deleting Section 1.17 of the Plan in its entirety and inserting the
following in lieu thereof:

“1.17. Retirement means that a Participant has incurred a separation from
service on or after his earliest early retirement date. As used herein, the
“earliest early retirement date” of a Participant who incurs a separation from
service is, (i) if the Participant is an employee, either the employee’s
attainment of at least age 55 with at least 10 years of service with BB&T
Corporation and/or an affiliate or, in the event the employee has not attained
at least age 55 with at least 10 years of service, the employee’s attainment of
at least age 65 with at least 5 years of service with BB&T Corporation and/or an
affiliate; and (ii) if the Participant is a non-employee director, the
non-employee director’s attainment of at least the age of retirement specified
in BB&T Corporation’s policies and procedures applicable to directors as the
retirement age for non-employee directors.”

3. By inserting “(or other evidence of BB&T Common Stock ownership, including,
without limitation, a direct registration system book entry account)” after the
phrases “no certificate for shares” in the first and fourth sentences of Article
XII, and after the phrase “share certificate” in the third sentence of Article
XII.

IN WITNESS WHEREOF, this 2008 Declaration of Amendment is executed on behalf of
BB&T Corporation on the day and year first above written.

 

BB&T corporation By:  

/s/    Robert E. Greene

Title:   Senior Executive Vice President

 

ATTEST:

/s/    Frances B. Jones

Title:

[Corporate Seal]

 

2